Citation Nr: 1421553	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  13-25 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.  

2.  Entitlement to service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for headaches, with nosebleeds, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that denied service connection for a psychiatric disorder (listed as a major depressive disorder, claimed as post-traumatic stress disorder (PTSD), depression, anxiety, and sleep problems).  By this decision, the RO also denied service connection for a gastrointestinal disorder (listed as ileitis, claimed as dysentery) and for headaches (listed as migraine headaches), with nosebleeds, both to include as due to an undiagnosed illness.  

The issues have been recharacterized to comport with the evidence of record.  

The issues of entitlement to service connection for a gastrointestinal disorder and for headaches, with nosebleeds, both to include as due to an undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's psychiatric disorder had its onset in service.  



CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have been met.  38 U.S.C.A §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

The Veteran contends that she has suffered from psychiatric problems since her period of service.  The Veteran also asserts service connection for PTSD based on reported stressors during the Persian Gulf War and further alleges that she was sexually assaulted.  

The Veteran served on active duty from November 1987 to November 1991.  Her DD Form 214 indicates that she had two years and seven months of foreign service.  Her occupational specialty was listed as serving with the military police.  Service personnel records do not show that she was awarded decorations evidencing combat.  Such records do show that she served on temporary duty (TDY) in Amea, Saudi Arabia from October 1990 to April 1991.  

In September 2010, the RO found that the Veteran served in Saudi Arabia; that she recounted incidents of stress and fear for her life; and that such incidents were sufficient to concede that she was afraid of hostile military activity pursuant to the provisions of 38 C.F.R. § 3.304(f)(3).  A PTSD stressor was conceded.  

The Veteran's service treatment records do not show treatment for any psychiatric problems, including PTSD.  

Post-service VA treatment records show that the Veteran was treated for variously diagnosed psychiatric problems on numerous occasions, including depression; a major depressive disorder; an anxiety disorder; and PTSD.  

A February 2010 VA PTSD intake consultation report noted that the Veteran reported complaints including sleeplessness, depressed feelings, and irritability. The Veteran reported, as to stressors, that she was minutes from being killed in an accident when one a convoy truck went on ahead of her own convoy truck and was later run over by a larger truck.  She stated that when her truck got to the scene of the accident, she witnessed one soldier that was cut in half and another soldier with a crushed pelvis.  The Veteran indicated that she also witnessed the aftermath of an explosion that killed a number of people.  She stated that the bodies were everywhere and that they were burned, hung out of windows, and were missing body parts.  The diagnoses were PTSD, rule out depression and traumatic brain injury.  The Veteran met the criteria for PTSD.  The report was signed by a VA social worker and a VA psychologist.  

An April 2010 VA psychiatry attending note indicated that the Veteran had trauma through military sexual trauma in addition to her Persian Gulf experiences.  The diagnoses were a major depressive disorder, single episode, moderate, versus a bipolar disorder, mixed episode, and PTSD.  The report was signed by a VA nurse and VA psychiatrist.  

A December 2010 VA psychiatric examination report included a notation that the Veteran's claim file was reviewed.  It was noted that Veteran served in the Army from November 1987 to November 1991 and that she was honorably discharged.  The Veteran reported that she served as a military policeman in the Persian Gulf War.  She described an incident where she left a vehicle and a driver, and that within minutes, that same vehicle was run over by another vehicle and killed.  The Veteran indicated that there had also been an incident when she was shot at during service.  She further maintained that she traveled on the "Highway of Death" and that she had seen the charred remains of Iraqi soldiers who had been killed in combat.  

The Veteran also referred to being sexually abused.  The examiner reported that the Veteran was asked about her report of being sexually abused, but that it was not particularly clear whether she had been abused during the time she was in the military or at some point afterwards.  The examiner stated that the Veteran would not address that topic.  

The diagnoses were a major depressive disorder, recurrent; an anxiety disorder, not otherwise specified; subclinical PTSD symptoms; and alcohol abuse.  The examiner reported that the Veteran was a poor historian and that it was difficult to find out exactly what was contributing to her depression.  The Veteran's insight was quite poor.  The Veteran said that she was sexually abused, but she would not disclose information about the matter.  The examiner stated that the sexual assault might be highly relevant to the Veteran's current depression and anxiety, but, as she would not address the topic, it was difficult to gauge that matter.  

The Veteran reported that she had been affected by depression since her time in the Persian Gulf and the examiner found that she was presently demonstrating symptoms of depression.  
The examiner determined that the Veteran's PTSD diagnosis was somewhat questionable as the Veteran listed factors that contributed to her PTSD which were different from the ones listed in her records.  While all those factors might be accurate, one would question to what extent they were affecting the Veteran's mood if she listed them differently each time she was describing them.  The examiner observed that, when discussing her Persian Gulf experiences, the Veteran did not demonstrate anxiety or any increase in physiological arousal or emotional distress.  The Veteran came across more simply as just depressed, and the factors contributing to the depression were unclear. 

A March 2014 psychiatric evaluation from A. H. Fink, PhD., noted that the Veteran's claim file was reviewed.  Dr. Fink reported that a mental status examination was conducted by phone from the Veteran's home and his office in February 2014.  Dr. Fink noted that the Veteran was a military policeman in Germany and Saudi Arabia; had no mental health treatment before or during her military service; and had continuous mental health treatment since that time.  

The diagnoses were a major depressive disorder, recurrent, severe; PTSD; and an alcohol use disorder.  Dr. Fink discussed the Veteran's medical history in some detail, finding that the Veteran experienced significant stressors while in the military, with events during her service in Saudi Arabia that were specifically recognized by the VA as a conceded stressor for PTSD. Details concerning the Veteran's alleged sexual assault were not available due to her reluctance to discuss the matter.  Dr. Fink stated that the Veteran's reluctance to describe the details should not necessarily be seen as a lack of validation as victims of sexual assault were more often than not reluctant to revisit the event, even when in therapy.  He concluded that it was more likely than not that the Veteran did, in fact, experience a sexual assault and that her preference to not discuss the event in any detail was a psychological defensive maneuver to avoid the pain of remembrance.  

Dr. Fink concluded that, on the basis of the entire record and the current evaluation, it was more likely than not that the Veteran's current mental disorder was a result of experiences while serving in the military.  He considered her disorder to be a chronic condition which, more likely than not, will continue to reduce her ability function effectively both in occupational and social concerns.  

The medical evidence shows that the Veteran was not treated for a psychiatric disorder during her period of service.  However, a February 2010 VA treatment report specifically related diagnoses of PTSD to the alleged in-service stressors.  

A December 2010 VA psychiatric examination report noted diagnoses including a major depressive disorder, an anxiety disorder, and subclinical PTSD symptoms.  The examiner found that Veteran was presently demonstrating symptoms of depression, but that her PTSD diagnosis was somewhat questionable.  The examiner said that the Veteran essentially came across as depressed, and the factors contributing to the depression were unclear.  He found that a PTSD diagnosis was somewhat questionable.  He did not find that any diagnosed psychiatric disorder was related to service; nor did he find that any such disorder was not related to service.  The examiner's opinion is essentially equivocal and is not afforded any probative weight regarding nexus .  

A March 2014 psychiatric evaluation from A. H. Fink, PhD., noted that the Veteran's claim file was reviewed.  Dr. Fink, a psychologist, discussed the Veteran's medical history in some detail, and related diagnoses including a major depressive disorder and PTSD.  Dr. Fink concluded that, on the basis of the entire record and the current evaluation, it was more likely than not that the Veteran's current mental disorders were a result of experiences while serving in the military.  His findings are consistent with other evidence of record and the Board finds his opinion probative with respect to a nexus to service.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Veteran is competent to report possible psychiatric symptoms in service and possible psychiatric symptoms since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, the Board finds that the Veteran's account is credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

The Veteran has current psychiatric diagnoses, to include PTSD and major depressive disorder; a VA psychologist, in February 2010, provided a diagnosis of PTSD due to conceded in-service stressors; and a probative opinion from a private psychologist relates the Veteran's current PTSD and major depressive disorder to her period of service.  

Resolving any doubt in the Veteran's favor, the Board finds that the Veteran has a psychiatric disorder that had its onset during service.  Service connection is warranted.  


ORDER

Service connection for a psychiatric disorder is granted.  


REMAND

The remaining issues on appeal are entitlement to service connection for a gastrointestinal disorder and for headaches, with nosebleeds, both to include as due to an undiagnosed illness.  

The Veteran contends that she was treated for gastrointestinal problems, including dysentery, and headaches, with nosebleeds, during service and since service.  

The Veteran is competent to report having gastrointestinal problems and headaches during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records indicate that she was treated for gastrointestinal problems but do not show treatment for headaches.  An August 1988 treatment entry noted that the Veteran complained of stomach and abdominal pain.  The assessment was mild gastritis.  Another August 1988 entry noted that the Veteran was seen for pain in the upper left abdomen for three weeks.  The assessment was gastritis, probably viral gastroenteritis, resolved.  

Post-service treatment records show treatment for variously diagnosed gastrointestinal problems including Crohn's disease, gastroesophageal reflux disease, an esophageal ulcer, and eosinophilic esophagitis.  Such records also show that the Veteran was treated for headaches.  

An April 2011 VA general medical examination report included a notation that the Veteran's claim file had been reviewed.  The Veteran reported that she had dysentery during her period of service in 1990.  She stated that in 1991 to 1992, she started having a problem with having a bowel movement and loose stools immediately after eating.  She reported that she had suffered from severe abdominal pain and constipation for the previous six to seven years.  The Veteran also indicated that she had always had headaches.  She stated that her headaches worsened significantly during her military service.  She indicated that her headaches were relieved after a nosebleed from the left side of her nose.  

The diagnoses included chronic ileitis, possibly Crohn's disease versus focal enteritis.  The examiner reported that there were no objective findings of chronic ileitis, but that an ileocecal valve and terminal ileum inflammation were found on an abdominal computed tomography scan in July 2010.  It was noted that Crohn's disease had not been ruled out as the Veteran had not undergone a completed colonoscopy.  The examiner also indicated that in regard to migraine headaches and allergic rhinitis, with associated epistaxis, there were no objective findings or pathology which would support a diagnosis of either migraine headaches or allergic rhinitis with associated epistaxis, and that the presence of those common entities did not indicate a pattern of disability related to the Veteran's service in Southwest Asia.  

The examiner commented that given the available evidence and her examination, it was not likely that the migraine headaches, allergic rhinitis, with epistaxis, or the ileitis were caused by or related to events or exposures during the Veteran's service in Southwest Asia.  The examiner stated that the Veteran's service treatment records revealed no medical care for complaints of headaches, nasal, or sinus problems.  It was noted that the Veteran did seek care for abdominal complaints in August 1988, which were assessed as gastritis, probably secondary to gastroenteritis, resolved.  The examiner maintained that it was not likely that the bout of gastroenteritis had any long term residual effects on the Veteran or was related to her current abdominal complaints.  The examiner stated that the Veteran's diagnoses represent diagnosable chronic illnesses with clear and specific etiologies.  It was noted that the Veteran did not meet the criteria for irritable bowel syndrome.  

The VA examiner did not specifically address the Veteran's reports of gastrointestinal problems and headaches, with nosebleeds, during and since service.  See Davidson, supra.  Additionally, the examiner addressed the diagnosed ileitis, but did not address any other gastrointestinal problems shown in the Veteran's treatment records.  Further, the examiner indicated that the Veteran's migraine headaches and allergic rhinitis, with epistaxis, were not caused by or related to events or exposures during the Veteran's service in Southwest Asia, and that such diagnoses represented diagnosable chronic diseases.  However, the examiner also found that there were no objective findings or pathology which would support a diagnosis of either migraine headaches or allergic rhinitis with associated epistaxis.  Therefore, her opinion appears to be somewhat contradictory.  

The Board finds that the Veteran has not been afforded an adequate VA examination as to her claims for service connection for a gastrointestinal disorder and migraine headaches, with nosebleeds, both to include as due to an undiagnosed illness.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Finally, the Veteran was last issued a statement of the case in August 2013.  Subsequently, the Veteran submitted additional medical evidence directly to the Board.  This evidence must be considered by the RO on remand.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for gastrointestinal problems, headaches, and nosebleeds since February 2014.  Obtain copies of any relevant medical records which are not already in the claim folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional, who has not previously examined the Veteran, to determine the nature and likely etiology of any current gastrointestinal disorder and headaches, to include nosebleeds, both to include as due to an undiagnosed illness.  

The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to VBMS or Virtual VA, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  

The examiner must discuss any reports of continuity of symptoms since service and indicate whether it is at least as likely as not (a 50 percent or greater probability) that any gastrointestinal problems and headaches, to include nosebleeds, can be attributed to known clinical diagnoses.  

If the examiner attributes any gastrointestinal problems and headaches, to include nosebleeds, to a known clinical diagnoses, the examiner must opine as to whether it is as at least as likely as not (a 50 percent or greater probability) that any such condition is related to or had its onset in service.  The examiner must specifically acknowledge and discuss the Veteran's reports of gastrointestinal problems and headaches, with nosebleeds, during service and since service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case, which takes into account all evidence submitted since the last statement of the case, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


